Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8-10 are directed to an abstract idea of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
	Regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim is analyzed to determine whether it is directed to a judicial exception. Claims 1, 8-10 recites:
a peer to peer competition wagering network method, comprising:
receiving a request from a first user to add funds to a first account associated with the first user; 
receiving a request from a second user to add funds to a second account associated with the second user;  
receiving schedule data associated with an event; 
receiving a selection from the first user to participate in the event; 
receiving a selection from the first user for a first competitor associated with the event; 
receiving a wagered monetary amount or token of value with respect to the selected first competitor from the first user; 
receiving a point spread or line with respect to the event from the first user; 
determining and notifying the first user via a visual graphic as to whether one or more other users are more likely or less likely to participate in the event based on the received wagered monetary amount, token of value, point spread or line;
generating a first contest based on the received selected first competitor, received wagered amount, and received point spread or line by the first user; 
publishing the first contest within a peer-to-peer network forum; 
receiving a request from the second user to participate in the first contest; receiving a selection from the second user for a second competitor associated with the event; 
receiving outcome or score data with respect to the event; 
determining a winner, loser, or draw between the first user and a second user in the first contest based on the received outcome or score data with respect to the event; 
on the condition that a winner or loser is determined between the first user and a second user, automatically calculating first monetary amount or token of value to be awarded to the winning first user or second user; and 
awarding the calculated monetary amount to the winning first or second user, wherein the awarded monetary amount is deducted from the losing first user’s first account or second user’s second account and wherein the awarded calculated monetary amount is automatically credited or transferred to the winning first user’s first account or second user’s second account.

The underlined limitations recite a method of organizing a human activity. More specifically, the claims recite a method which a wagering game on a contest is organized. In addition, the claim limitations recite a method of conducting a wagering game which is a financial obligation or a fundamental economic principle.

Claim 11 and 12 incorporate similar limitations and recite the same abstract ideas as discussed above.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claim limitations do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. The claimed limitations do not improve the function of a computer. There is no application or use of a particular machine. The claims do not link the abstract idea to a particular technological environment. The claim generally links the use of the judicial exception to a particular technology environment or field of use. The visual graphic to notify or display whether one or more other users are more likely or less likely to participate in the event based on the received wagered monetary amount, token of value, point spread, or line and automatically calculating a monetary around and automatically receiving or transferring the winning amount generally links the judicial exception to a particular technological environment (computer embodiment by displaying visual graphic and a computer/automated process for  calculating and transferring money.). 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.
Claim 1 does not incorporate any elements, or combination of elements, that is sufficient to ensure that the claims amount to significantly more than the exception.  The claims recite a method of organizing human activity and thus fails to incorporate any elements, or combination of elements, that is sufficient to ensure that the claim amounts to significantly more than the exception. 
The step of notifying the first user or displaying via visual graphic is step of displaying information using a generic computer. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  

Although the claim indicates a peer to peer network forum to publish the contest, there is no element that amounts to significantly more than the exception. The claim limitations merely suggest a use of a computer in light of the specification. Publishing information on a peer to peer network is a general use of a computer of receiving or transmitting data over a network. The courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network.
The limitation of receiving request to add funds to accounts associated with the users and awarding the calculated monetary by automatically transferring the winnings to the first or second user’s account recite the abstract idea of managing a wagering game and do not incorporate additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.  

Each of the dependent claims 8-10 further describe the method of organizing human activity and thus fails to incorporate any elements, or combination of elements, that is sufficient to ensure that the claim amounts to significantly more than the exception. Claim 8 is directed to defining the point spread or line via an interactive visual slider which describes a use of a generic computer to electrically input and electronically display the point spread. Claims 9-10 are directed to defining the minimum and maximum point spread or line values, and creating an account for receiving funds. These limitations describe the abstract idea managing human activity of a wagering event according to rules (rules of maximum and minimum values).
Claims 11-12 are similar to claim 1 and are rejected for the same reasons as discussed above.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details in Figs. 5-25B are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (WO 2017/161015) in view of Winner (US 2010/014426), Morgan (US 2016/0140804) and Paradise (US 8,414,387).

1. Lippert discloses peer to peer competition wagering method, comprising:
receiving a request from a first user to add funds to a first account associated with the first user; receiving a request from a second user to add funds to a second account associated with the second user (Lippert discloses that a payment system is integrated into a social betting system to transfer funds to a winner; paragraph 63. Lippert also discloses that the user selects a monetary amount to make monetary wagers; paragraph 81. Therefore, it is inherent that funds are added to an account associated with each user in order to make monetary wager and transfer funds.);
receiving schedule data associated with an event (time/schedule of when the wager will occur, scheduled to end, track real-time events; paragraphs 11, 17, 54, 73); 
receiving a selection from the first user to participate in the event (User selects a bet of an outcome for events such as sporting event, fantasy sports and thus bets on a on team/player winning, or even on particular outcomes; paragraphs 45, 52, 97-99. The bet can also be a bet among the users betting on a competition in which the users participate in the competition/tournament, 70.);
receiving a selection from the first user for a first competitor associated with the event (User selects a bet of an outcome for events such as sporting event, fantasy sports and thus bets on a on team/player winning, or even on particular outcomes; paragraphs 45, 52, 97-99. The bet can also be a bet among the users betting on a competition in which the users participate in the competition/tournament, 70. Therefore a competitor such as other team, player, or user is associated with the competition or event.);
receiving a wagered monetary amount or token of value with respect to the selected first competitor from the first user (paragraphs 51, 63, 81, 100);
receiving a point spread or line with respect to the event from the first user (user can create or modify parameters of the bet including customizing the spread, paragraph 98); and
generating a first contest based on the received first selected competitor, received wagered amount (accept the bet, paragraphs 37, 39, 41, 55-57) and received point spread or line by the first user (and generating/setting the bet parameters, paragraphs 98);
receiving a request from the second user to participate in the first contest (receiving wager request from a second user of a second device, paragraphs 9, 19, 22, 41, 44, 92-95, 100-101);
receiving a selection from the second user for a competitor associated with the event (paragraphs 9, 19, 22, 41, 44, 92-95, 98, 100-101);
receiving outcome or score data with respect to the event (paragraphs 4, 7-9, 13, 19, 45, 52, 97);
determining a winner, loser, or draw between the first user and second user in the first contest based on the received outcome or score data with respect to the event (paragraphs 4, 7-9, 13, 19, 45, 52, 97); and
on the condition that a winner or loser is determined between the first user and the second user, calculating a monetary amount or token of value to be awarded to the winning first user or second user and awarding the calculated monetary amount to the winning first or second user, wherein the awarded monetary amount is deducted from the losing first user’s first account or second user’s second account (See paragraphs 4, 7-9, 13, 19, 37, 41, 52, 63, 97). 

Lippert discloses the claimed invention as discussed above but fails to teach determining and notifying the first user via a user graphic as to whether one or more other users are more likely or less likely to participate in the event based on the received wagered monetary amount, token of value, point spread or line;
publishing the first contest within a peer-to-peer network forum; and
automatically calculating a monetary amount or token of value to be awarded to the winning first user or second user and the awarded calculated monetary amount is automatically credited or transferred to the winning first user’s first account or second user’s second account. 

Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to method and systems for users to place wagers, Winner discloses a system that allows a first user to make a wager with another user (first of the first user; paragraph 8). Winner discuses that after a user places a wager, the system determines wager characteristics associated with the wager (paragraphs 8, 85, 86, 92-93). Based on the wager characteristics, the system determines which friend of the user have an affinity for the wager (paragraphs 85 93). The system notifies/displays the first user via an interface whether one or more other users are more likely or less likely to participate in the wager based on the wager characteristics (display a list whether one or more other users/friends likely to be interested in the wager, disinterested in the wager, or indifferent to the wager, paragraphs 86, 93). Indicating that one or more other users are more likely or less likely to participate in the wager would suggest if the wager would be matched or unmatched by another user and therefore provide an efficient betting system (paragraph 6). In addition, the user can use the list of users/friendly likely to be interested in the wager and invite the other users to participate in the wager (paragraphs 94-95). It would haven obvious to one of ordinary skilled in the art before the effective filing to modify Lippert invention and determine and notify the user whether one or more other users are more likely or less likely to participate in the event based on the wager in order to provide the predictable result of suggest to the user how likely the bet would be matched and allow the user to invite friends to participate in the wager. It is noted that although Winner fails to explicitly teach that the determination is based on the received wagered monetary amount, token of value, point spread or line, Winner discloses that the determination is based on the wager characteristics. The monetary amount, token of value, point spread or line are all features or characteristics of a wager. Lippert discloses these wager characteristics are received from the user (see above). Therefore, when modifying Lippert’s invention to notify/display the first user whether one or more other users are more likely or less likely to participate int eh event based on the wager characteristic, the wager characteristics would include characteristics specified by the user including the amount, token of value, point spread or line.

In an analogous art to peer to peer wagering, Morgan discloses that is known to post and record bets on forms so that they can referenced at later time (paragraph 5). It would haven obvious to one of ordinary skilled in the art before the effective filing to modify Lippert invention and publishing the challenge within a peer-to-peer network forum in order to post the bet in a public space that can be referenced at a later time.

Lippert also discloses that system includes a payment module to transfer funds from the loser to the winner (paragraphs 37, 41, 63). In an analogous art to wagering systems, Paradise discloses a peer to peer wagering system. Paradise discloses each user adds funds to their own account (“previously deposited funds associated with each of the associated corresponding players”, cols. 1:45-47, 4:44-53, 5:2, 5:16-25). Paradise discloses that the system comprises a transactional server that holds the funds in the player’s account when a wager is made, so that the held funds cannot be withdrawn or used for another wager (cols. 1:55-58, 4:20-24, 4:65-5:2). When the game completes, the transactional server transfer the previously secured funds to from on player accounts to another player’s account (cols. 1:45-49, 5:2-19). This ensures that each player has sufficient funds for the wager, and the winning player receives his/her winnings. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lippert’s invention and automatically calculate a monetary amount or token of value to be awarded to the winning first user or second user and the awarded calculated monetary amount is automatically credit or transfer to the winning first user’s first account or second user’s second account in order to provide the predictable result of ensuring the winning player receives his/her winnings.

10.    Lippert discloses the method of claim 1, further comprising creating an account for the first user for receiving monetary funds or token of value from the first user (paragraphs 58-60, 63, 81, 92).

11, 12.    Lippert discloses a computer readable medium having computer executable instructions as claimed (see rejection for claim 1 above and paragraphs 43, 59).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (WO 2017/161015) in view of Winner (US 2010/014426), Morgan (US 2016/0140804) and Paradise (US 8,414,387) as applied to claim 1 above, and further in view of Sarker (US 2010/0058249).

8-9.    Lippert discloses the claimed invention as discussed above but fails to teach the point spread or line is defined via an interactive visual slider and a minimum and maximum value for the point spread or line is pre-defined. Nevertheless, such modification would have been obvious to one of ordinary skilled. In an analogous art to wagering, Sarker discloses a user can make a wager on an event and select the point spread (paragraphs 24-31). Lippert discloses an interactive visual slider (48, 50 in Fig. 4, paragraphs 29) used to select and define a minimum and maximum value for the point spread for the wager (48, 50 in Fig. 4, paragraphs 29). This allows the user to select a point spread having a range between two points and provide a visual indication regarding the betting area (paragraph 29).). It would haven obvious to one of ordinary skilled in the art before the effective filing to modify Lippert invention and include an interactive visual slider and a minimum and maximum value for the point spread or line is pre-defined in order to allow the user to select a point spread having a range between two points and provide a visual indication regarding the betting area.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 101
Applicant argues that the claim recites a determining a notifying the first user via visual graphic as to whether one or more other users are more or less likely to participant in the event and therefore cannot be an abstract idea. However, Applicant has no explained why the claims do not recite an abstract idea and why the particular limitation would make the claims not an abstract idea. The limitation of determining and displaying via visual graphic whether one or more other users are more or less likely to participate in the event is a management of a social activity. A social activity, or a wagering game is management by letting the first user know that the received bet would be likely or less likely be matched by other users. A visual graphic can be a drawing or text or any visual message on a piece of paper. Although the claim recites a visual graphic implemented via a network, the use of a computer/network generally links the abstract idea to a computer embodiment. The claim limitations are not integrated to a practical application. In addition, the claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.


Double Patenting Rejection
The Terminal Disclaimer filed on 8/19/21 has been approved. The rejection is withdrawn.

Drawing Objection
Applicant argues that the Figs. 5-25B are illegible without merit. However, the drawings that are provided to the Examiners are illegible. Applicant argues that the drawings are the same drawing as issued in US 10515516. After reviewing the drawings in US 10515516, the Examiner has determined that although US 10515516 has already been issued and published, the drawings in printed patent US 10515516 are unacceptable. Applicant indicates that the illegibility is due to USPTO scanning system. Because the drawings are illegible after the USPTO scan the drawings, corrected drawings is required so that the drawings are still legible after the USPTO scan the drawings. The drawings examined by the Examiner are the scanned drawings. In addition, when the patent application gets issued, the printed drawings are based on the scanned drawings. Therefore, corrected drawings are required.

Prior Art
New grounds of rejection has been made to address the amended limitation.

Examiner’s Note regarding claim amendments.
As indicated in the last office action, the amended limitations are difficult to read. This may cause error in the examination. It appears that the amended limitation was in colored or grey scale, and clarity was lost when the claim document was scanned. Applicant can review the application and the documents that were submitted in PAIR. It is suggested that Applicant use a legible font with black color font, when filing the next response. Correction is required for future amendments or may result in a non-compliant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715